


Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of August 1, 2011
(the “Effective Date”) by and between AMAG Pharmaceuticals, Inc., a Delaware
corporation with offices at 100 Hayden Avenue, Lexington, MA 02421 (the
“Company”), and Frank Thomas of [address] (“you”).

 

Whereas, the Company desires to employ you, and you desire to accept employment
with the Company on and subject to the terms and conditions set forth in this
Agreement.

 

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.             Position; Duties.

 

a)            Position.  You shall serve as Executive Vice President and Chief
Financial Officer, reporting to the Chief Executive Officer of the Company.

 

b)            Duties.  You shall perform for the Company the duties customarily
associated with the office of Executive Vice President and Chief Financial
Officer and such other duties as may be assigned to you from time to time by the
Company’s Chief Executive Officer or the Company’s Board of Directors (the
“Board”) that are consistent with the duties normally performed by those
performing the role of the most senior executives of similar entities.  You
shall devote substantially your full business time and best efforts to the
performance of your duties hereunder and the business and affairs of the Company
and will not undertake or engage in any other employment, occupation or business
enterprise; provided, however, that you may participate as a member of the board
of directors or advisory board of other entities and in professional
organizations and civic and charitable organizations; provided further, that any
such positions are disclosed to the Chief Executive Officer and/or the Board or
the Audit Committee thereof and do not materially interfere with your duties and
responsibilities to the Company.  You shall be based in the Company’s principal
offices, which currently are in Lexington, Massachusetts.

 

2.             Term.  The term of this Agreement shall commence on the Effective
Date and continue for a three-year period unless terminated earlier pursuant to
Section 4 below (the “Initial Term”).  The term of this Agreement shall
automatically renew for additional three-year terms (each, a “Renewal Term”)
following the Initial Term and any Renewal Term unless either party provides
written notice to the other party at least sixty (60) days before the end of the
Initial Term or any Renewal Term, as applicable, that it does not desire to
renew this Agreement, in which case this Agreement shall expire at the end of
the Initial Term or any Renewal Term, as applicable.  The Initial Term and any
Renewal Term are referred to herein collectively as the “Term.”

 

3.             Compensation and Benefits.  The Company shall pay you the
following compensation and benefits for all services rendered by you under this
Agreement:

 

--------------------------------------------------------------------------------


 

a)            Base Salary.  The Company will pay you an initial base salary at
the annualized rate of $350,000 (“Base Salary”), minus withholdings as required
by law and other deductions authorized by you, which amount shall be paid in
equal installments at the Company’s regular payroll intervals, but not less
often than monthly.  Your base salary may be increased annually by the Board or
the Compensation Committee in their sole discretion.

 

b)            Bonus.  You will be eligible to receive an annual performance
bonus (the “Annual Bonus”) of up to 50% of Base Salary for each fiscal year
during the Term of this Agreement beginning with the fiscal year ending December
31, 2011 based on the extent to which, in the discretion of the Board or the
Compensation Committee in consultation with the Chief Executive Officer you
achieve or exceed specific and measurable individual and Company performance
objectives established by the Board or the Compensation Committee in
consultation with the Chief Executive Officer and communicated to you in
advance.  The exact amount of the bonus for any year during the Term shall be
determined by the Board or the Compensation Committee in its sole discretion and
may be more than the target bonus in the event you achieve all of your personal
and Company performance objectives or less than the target bonus if you do not
achieve all of your personal and Company performance objectives.  The Company
shall pay the Annual Bonus no later than two and a half months after the end of
the fiscal year to which the applicable bonus relates.  Unless otherwise
provided herein, no bonus shall be deemed to have been earned by you for any
year in which you are not actively employed by the Company on the last day of
the fiscal year to which the bonus relates.

 

c)             Equity Compensation.  In addition to the stock options and
restricted stock units to be granted to you as set forth in the offer letter
dated July 22, 2011, you shall be eligible to receive stock options or other
equity compensation under the Company’s equity incentive plans as determined by
the Board or the Compensation Committee from time to time.

 

d)            Vacation.  You will receive four (4) weeks of paid vacation per
calendar year which shall accrue ratably on a monthly basis.

 

e)             Benefits.  You will be eligible to participate in all group
health, dental, 401(k), and other insurance and/or benefit plans that the
Company may offer to similarly situated executives of the Company from time to
time on the same terms as offered to such other executives.

 

f)             Business Expenses.  The Company will reimburse you for all
reasonable and usual business expenses incurred by you in the performance of
your duties hereunder in accordance with the Company’s expense reimbursement
policy.

 

4.             Termination.  Your employment with the Company may be terminated
prior to the expiration of the Term as follows:

 

a)            Death.  This Agreement shall terminate automatically upon your
death.

 

2

--------------------------------------------------------------------------------


 

b)            Disability.  The Company may terminate your employment in
accordance with applicable laws in the event that you shall be prevented, by
illness, accident, disability or any other physical or mental condition (to be
determined by means of a written opinion of a competent medical doctor chosen by
mutual agreement of the Company and you or your personal representative(s)) from
substantially performing your duties and responsibilities hereunder for one or
more periods totaling one hundred and twenty (120) days in any twelve (12) month
period.

 

c)             By the Company for Cause.  The Company may terminate your
employment for “Cause” upon written notice to you.  For purposes of this
Agreement, “Cause” shall mean any of: (i) fraud, embezzlement or theft against
the Company or any of its affiliates; (ii) you are convicted of, or plead guilty
or no contest to, a felony; (iii) willful nonperformance by you (other than by
reason of illness) of your material duties hereunder and failure to remedy such
nonperformance within ten (10) business days following written notice from the
Chief Executive Officer, the Board and/or your supervisor identifying the
nonperformance and the actions required to cure it; or (iv) you commit an act of
gross negligence, engage in willful misconduct or otherwise act with willful
disregard for the Company’s best interests, and you fail to remedy such conduct
within ten (10) business days following written notice from the Chief Executive
Officer, the Board and/or your supervisor identifying the gross negligence,
willful misconduct or willful disregard and the actions required to cure it (if
such conduct can be cured).

 

d)            By the Company Other Than For Death, Disability or Cause.  The
Company may terminate your employment other than for Cause, disability or death
upon thirty (30) days prior written notice to you.

 

e)             By You For Good Reason or Any Reason.  You may terminate your
employment at any time with or without Good Reason upon thirty (30) days prior
written notice to the Company.  For purposes of this Agreement, “Good Reason”
shall mean that any of the following occurs without your prior written consent:
(i) a material adverse change in your title, position, duties or
responsibilities; (ii) a material reduction by the Company in your Base Salary
or your target Annual Bonus opportunity in the total annual amount that you are
then eligible to receive, unless such reduction is in connection with a
proportionate reduction of compensation applicable to all other executive
officers; (iii) any relocation of your principal place of business to a location
more than 50 miles from the Company’s current executive offices in Lexington,
MA; or (iv) a material breach by the Company of any of the terms or provisions
of this Agreement and failure to remedy such breach within thirty (30) days
following written notice from you identifying the breach.

 

5.             Payment Upon Termination.  In the event that your employment with
the Company terminates, you will be paid the following:

 

a)            Termination for Any Reason.  In the event that your employment
terminates for any reason, the Company shall pay you for the following items
that were earned and accrued but unpaid as of the date of your termination:
(i) your Base Salary; (ii) a cash payment for all accrued, unused vacation
calculated at your then Base Salary rate; (iii) reimbursement for any unpaid
business expenses; and (iv) such other benefits and payments to

 

3

--------------------------------------------------------------------------------


 

which you may be entitled by law or pursuant to the benefit plans of the Company
then in effect.  In addition, if your employment terminates due to your death,
the Board or the Compensation Committee, in consultation with the Chief
Executive Officer and/or your supervisor, shall determine the extent to which
any of the individual performance objectives established pursuant to
Section 3(b) above were met as of the time of your death.  If, based on that
determination, the Board or the Compensation Committee determines that a bonus
is due, the Company shall pay your estate an amount equal to such bonus,
pro-rated for the portion of the fiscal year elapsed as of the time of your
death.

 

b)            Termination Without Cause or for Good Reason.  In addition to the
payments provided for in Section 5(a), in the event that (i) the Company
terminates your employment other than for death, disability or Cause pursuant to
Section 4(d) or you terminate your employment for Good Reason pursuant to
Section 4(e); (ii) you comply fully with all of your obligations under all
agreements between the Company and you; and (iii) you execute, deliver to the
Company, within 60 days of the termination of your employment, and do not revoke
a general release (in a form acceptable to the Company) releasing and waiving
any and all claims that you have or may have against the Company, its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then the Company will
provide you with twelve (12) months of severance pay based on your then current
Base Salary. The foregoing severance shall be paid in equal installments over
the severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked.  This Section 5(b) shall not apply during the one year period following
a Change of Control (as defined below), in which case Section 5(c) shall apply.

 

c)             Change of Control.  Upon a Change of Control, subject to the
terms of any other agreements that exist between you and the Company, fifty
percent (50%) of the unvested portion of any options to purchase common stock,
restricted stock units and other equity incentives then held by you shall become
immediately vested and the remaining unvested amount shall continue to vest
after the closing of the Change of Control on the same vesting schedule but at
50% of the number of shares that were to vest on each vesting date prior to the
Change of Control.  Further, in the event that (i) within one year from the date
a Change of Control (as defined below) of the Company occurs, the Company (for
purposes of this section, such term to include its successor) terminates your
employment other than for Cause pursuant to Section 4(c), death or disability or
you terminate your employment with Good Reason; (ii) you comply fully with all
of your obligations under all agreements between the Company and you; and
(iii) within 60 days of termination of your employment you execute and deliver
to the Company and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company and its directors, officers, employees, agents, successors
and assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then:

 

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the

 

4

--------------------------------------------------------------------------------


 

severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked;

 

·                  the Company will pay you, promptly after the revocation
period of the release set forth above expires, in a lump sum, one times your
target annual bonus amount for the year in which the Change of Control occurs;

 

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twenty four (24) months from the date of termination of your employment;
or (ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

 

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.  In the event that upon a Change of
Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).

 

5

--------------------------------------------------------------------------------


 

d)            Death/Disability.  In addition to the payments provided for in
Section 5(a), in the event of your death or the termination of your employment
due to your disability in accordance with Section 4(b) above, all unvested
outstanding stock options, restricted stock units and other equity incentives
that were held by you at the time of your death or termination of employment due
to disability shall immediately become fully vested and exercisable by you or
your personal representatives, heirs or legatees, as the case may be, at any
time prior to the expiration of one (1) year from the date of your death or
disability, but in no event after the expiration of the term of the applicable
equity award agreement.

 

6.             Nonsolicitation Covenant.  In exchange for the consideration
provided by this Agreement, you shall not, for a period of one year following
the termination of your employment with the Company for any reason, directly or
indirectly, whether through your own efforts, or in any way assisting or
employing the assistance of any other person or entity (including, without
limitation, any consultant or any person employed by or associated with any
entity with which you are employed or associated), recruit, solicit or induce
(or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company.

 

7.             Assignment.  This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of any successor of the
Company by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties.  Neither this Agreement nor
any rights or benefits hereunder may be assigned by you, except that, upon your
death, your earned and unpaid economic benefits will be paid to your heirs or
beneficiaries.

 

8.             Interpretation and Severability.  It is the express intent of the
parties that (a) in case any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting and reducing it as determined by a court of competent jurisdiction, so
as to be enforceable to the fullest extent compatible with applicable law; and
(b) in case any one or more of the provisions contained in this Agreement cannot
be so limited and reduced and for any reason is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

9.             Notices.  Any notice that you or the Company are required to give
the other under this Agreement shall be given by personal delivery, recognized
overnight courier service, or registered or certified mail, return receipt
requested, addressed in your case to you at your last address of record with the
Company, or at such other place as you may from time to time designate in
writing, and, in the case of the Company, to the Company at its principal
office, or at such other office as the Company may from time to time designate
in writing.  The date of actual delivery of any notice under this Section 9
shall be deemed to be the date of receipt thereof.

 

10.          Waiver.  No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other

 

6

--------------------------------------------------------------------------------


 

breach or default in the performance of any of the same or any other obligations
hereunder.  No waiver hereunder shall be effective unless it is in writing and
signed by the waiving party.

 

11.          Complete Agreement; Modification.  This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them.  Any modification
of this Agreement shall be effective only if set forth in a written document
signed by you and a duly authorized officer of the Company.

 

12.          Headings.  The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part, or affect the
meaning, of this Agreement.

 

13.          Counterparts.  This Agreement may be signed in two
(2) counterparts, each of which shall be deemed an original and both of which
shall together constitute one agreement.

 

14.          Choice of Law; Jurisdiction.  This Agreement shall be deemed to
have been made in the Commonwealth of Massachusetts, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

15.          Advice of Counsel; No Representations.  You acknowledge that you
have been advised to review this Agreement with your own legal counsel, that
prior to entering into this Agreement, you have had the opportunity to review
this Agreement with your attorney, and that the Company has not made any
representations, warranties, promises or inducements to you concerning the
terms, enforceability or implications of this Agreement other than as are
contained in this Agreement.

 

16.          I.R.C. § 409A.  Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, the
“Section 409A”) shall not commence in connection with your termination of
employment unless and until you have also incurred a “separation from service”
(as such term is defined in Treasury Regulation Section 1.409A-1(h) (the
“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to you without causing you to incur the additional 20%
tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

7

--------------------------------------------------------------------------------


 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after your
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

17.          Survival.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
Term, termination of your employment, or otherwise, for such period as may be
appropriate under the circumstances. Such provisions include, without
limitation, Sections 5 and 6 of this Agreement.

 

18.          Excise Tax-Related Provisions. If any payment or benefit you would
receive pursuant to this Agreement or any other agreement (“Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (b) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be adjusted
so that it would equal the Reduced Amount.  The “Reduced Amount” shall be either
(i) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (ii) the total Payment, whichever
amount of (i) or (ii), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.  If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, any such reduction will occur in a manner
necessary to provide you with the greatest post-reduction economic benefit.  If
more than one manner of reduction of Payments necessary to arrive at the Reduced
Amount yields the greatest economic benefit to you, the Payments will be reduced
pro rata.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Brian J.G. Pereira

 

 

Name: Brian J.G. Pereira

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

/s/ Frank Thomas

 

 

Frank Thomas

 

 

--------------------------------------------------------------------------------
